Citation Nr: 1202686	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  08-38 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUE

Entitlement to an increased evaluation for obesity associated with mild hypothyroidal state, currently assigned a 10 percent disability evaluation.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1969 to August 1972.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in New York, New York.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran submitted a VA Form 9 in December 2008 in which she requested a hearing before the Board at the RO.  She was subsequently scheduled for a hearing before the Board at the RO in New York, New York, in January 2011; however, prior to the scheduled hearing, the Veteran and her representative requested that she instead be provided a video conference hearing in Albany, New York.  Her request has not yet been addressed by the RO.  

The failure to afford the Veteran a hearing would amount to a denial of due process. 38 C.F.R. § 20.904(a)(3).  Therefore, the RO should respond to the Veteran's request and schedule her for a hearing in accordance with her request to the extent possible.  If a video conference hearing cannot be held in Albany, New York, the RO should advise her of the available options for a hearing and allow her time to respond.


Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps in order to schedule the Veteran for a personal hearing with a Veterans Law Judge of the Board via video conference at the local office in accordance with her request.  If a video conference hearing is not available in Albany, New York, the RO should inform the Veteran, advise her of the available options for a hearing, and provide her an opportunity to respond.   

Once a hearing is scheduled, the Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


